153 F.3d 834
PEOPLE WHO CARE, et al., Plaintiffs-Appellees,v.ROCKFORD BOARD OF EDUCATION, SCHOOL DISTRICT NO. 205,Defendant-Appellant,andTheodore Biondo, et al., Intervenors-Appellants.
Nos. 98-1056, 98-1105, 98-1231, 98-1449, 98-2452 and 98-2488.
United States Court of Appeals,Seventh Circuit.
Submitted Aug. 26, 1998.Decided Sept. 4, 1998.

Appeals from the United States District Court for the Northern District of Illinois, Western Division.  No. 89 C 20168--P. Michael Mahoney, Magistrate Judge.
Jonathan A. Rothstein, Gessler, Hughes & Socol, Chicago, IL, for Larry Hoarde and Chasty Hoarde in dockets 98-1056, 98-1105.
Amy E. Shappert, Lord, Bissell & Brook, Rockford, IL; Jeffry S. Spears, Hinshaw & Culbertson, Rockford, IL; Jonathan A. Rothstein, Gessler, Hughes & Socol, Chicago, IL, for Stephanie Burfield in dockets 98-1056, 98-2488.
Robert C. Howard, Futterman & Howard, Chicago, IL; Eugene Eubanks, Doctor, Kansas City, MO; Denise Reid Hoggard, Little Rock, AR; Jennifer L. Fischer, Chicago, IL, for People Who Care in docket 98-1056.
Jonathan A. Rothstein, Gessler, Hughes & Socol, Chicago, IL, for Jonathan Hughes in dockets 98-1056, 98-1105, 98-2488.
Stephen R. Swofford, Nancy G. Lischer, Hinshaw & Culbertson, Chicago, IL; William J. Quinlan, Rockford Public Schools, Rockford, IL; Anthony G. Scariano, Scariano, Kula, Ellch & Himes, Chicago Heights, IL, for Rockford Board of Education, School District No. 205 in docket 98-1056.
David Faulkner, Lord, Bissell & Brook, Rockford, IL; Jeffry S. Spears, Hinshaw & Culbertson, Rockford, IL; Jonathan A. Rothstein, Gessler, Hughes & Socol, Chicago, IL, for Stephanie Burfield in dockets 98-1105, 98-1231.
Robert C. Howard, Futterman & Howard, Chicago, IL; Eugene Eubanks, Doctor, Kansas City, MO; Jonathan A. Rothstein, Gessler, Hughes & Socol, Chicago, IL; Denise Reid Hoggard, Little Rock, AR, for People Who Care in docket 98-1105.
Stephen R. Swofford, Nancy G. Lischer, Hinshaw & Culbertson, Chicago, IL; A. Lynn Himes, Scariano, Kula, Ellch & Himes, Chicago, IL, William J. Quinlan, Rockford Public Schools, Rockford, IL; John M. Izzo, Scariano, Kula, Ellch & Himes, Chicago, IL, for Rockford Board of Education, School District No. 205 in docket 98-1105.
Ronald L. Futterman, Robert C. Howard, Futterman & Howard, Chicago, IL; Eugene Eubanks, Doctor, Kansas City, MO; Robert E. Lehrer, Lehrer & Redleaf, Chicago, IL; Jonathan A. Rothstein, Gessler, Hughes & Socol, Chicago, IL; Janet L. Pulliam, Little Rock, AR, for People Who Care in dockets 98-1231, 98-1449.
Robert E. Lehrer, Lehrer & Redleaf, Chicago, IL; Jonathan A. Rothstein, Gessler, Hughes & Socol, Chicago, IL, for Larry Hoarde, Chasty Hoarde, minors and Jonathan Hughes, a minor in dockets 98-1231, 98-1449.
Nancy G. Lischer, Hinshaw & Culbertson, Chicago, IL; Anthony G. Scariano, Scariano, Scariano, Kula, Ellch & Himes, Chicago, IL; William J. Quinlan, Rockford Public Schools, Rockford, IL; David P. Kula, Scariano, Kula, Ellch & Himes, Chicago Heights, IL, for Rockford Board of Education, School District No. 205 in docket 98-1231.
David Faulkner, Lord, Bissell & Brook, Rockford, IL; Jonathan A. Rothstein, Gessler, Hughes & Socol, Chicago, IL, for Stephanie Burfield in docket 98-1449.
Nancy G. Lischer, Hinshaw & Culbertson, Chicago, IL; William J. Quinlan, Rockford Public Schools, Rockford, IL, for Rockford Board of Education, School District No. 205 in docket 98-1449.
Robert C. Howard, Futterman & Howard, Chicago, IL; Robert E. Lehrer, Lehrer & Redleaf, Chicago, IL; Jonathan A. Rothstein, Gessler, Hughes & Socol, Chicago, IL, for Larry Hoarde, Chasty Hoarde and Jonathan Hughes in docket 98-2452.
Amy E. Shappert, Lord, Bissell & Brook, Rockford, IL; Robert E. Lehrer, Lehrer & Redleaf, Jonathan A. Rothstein, Gessler, Hughes & Socol, Chicago, IL, for Stephanie Burfield in docket 98-2452.
Robert C. Howard, Futterman & Howard, Chicago, IL; Eugene Eubanks, Doctor, Kansas City, MO; Robert E. Lehrer, Lehrer & Redleaf, Chicago, IL; Denise Reid Hoggard, Little Rock, AR; Jennifer L. Fischer, Chicago, IL; Venita Hervey, Futterman & Howard, Rockford, IL, for People Who Care in docket 98-2452.
Peter D. Debruyne, Debruyne, Yalen & Olsen, Rockford, IL; Peter Alexander, Rockford, IL, for Theodore Biondo, Patricia Delugas and David L. Strommer in docket 98-2452.
Ronald L. Futterman, Futterman & Howard, Chicago, IL; Eugene Eubanks, Doctor, Kansas City, MO; Denise Reid Hoggard, Little Rock, AR; Jennifer L. Fischer, Chicago, IL, for People Who Care in docket 98-2488.
William J. Quinlan, Rockford Public Schools, Rockford, IL; Thomas J. Lester, Hinshaw & Culbertson, Rockford, IL; Anthony G. Scariano, Scariano, Scariano, Kula, Ellch & Himes, Chicago, IL; for Rockford Board of Education, School District No. 205 in docket 98-2488.
Before POSNER, Chief Judge, and BAUER and KANNE, Circuit Judges.
PER CURIAM.


1
Last year we consolidated and decided nine appeals and one petition for mandamus arising from the remedial phase of the long-running litigation over racial segregation in the public school system of Rockford, Illinois.  People Who Care v. Rockford Board of Education, 111 F.3d 528 (7th Cir.1997).  We remarked that the "flurry of appeals" in the case was "threatening to become an avalanche," and so we directed that future appeals be directed to this panel.  Id. at 532.   The avalanche is almost upon us.  Already this year six more appeals have been filed, and there is no end in sight.  We are faced with a substantial problem of managing our own docket, but more worrisome still is the failure of the parties, and, it seems, the magistrate judge and the special master who is assisting him, to heed the admonition of the Supreme Court, see Missouri v. Jenkins, 515 U.S. 70, 99, 115 S.Ct. 2038, 132 L.Ed.2d 63 (1995);  Board of Education v. Dowell, 498 U.S. 237, 248, 111 S.Ct. 630, 112 L.Ed.2d 715 (1991), which we have repeated, United States v. Board of School Commissioners, 128 F.3d 507, 510 (7th Cir.1997), to bend every effort to winding up school litigation and returning the operation of the schools to the local school authorities.


2
In an effort to render the appeal process manageable by us, and to put the case on the road to an early final resolution, we hereby direct each of the parties to file within thirty days of today a status report containing the following information:


3
1.  The total number of appeals that have been filed to date in this litigation, listing each appeal separately by appellate docket number and by date filed and (if applicable) decided.


4
2. An estimate of the number of appeals that will be filed in this litigation in the remainder of 1998, in 1999, and in 2000.


5
3. An estimate of when the decree (the "comprehensive remedial order") entered in this litigation will be dissolved, and a statement of the efforts that the parties have made and are making to bring about the termination of the litigation and the return of control of the Rockford public schools to Rockford.


6
4. The total amount of attorney fees incurred by the parties to this date that have been or are expected to be defrayed out of public funds, together with an estimate of the attorney fees that the parties expect to incur between now and the completion of the litigation.


7
We further direct that the five pending appeals in which the same parties are on both sides of the appeal shall be consolidated and treated as a single appeal for purposes of briefing and oral argument.  The briefs that have been filed in these cases are hereby stricken and the Rockford Board of Education (the appellant in these cases) is directed to file its consolidated brief within thirty days of today.


8
SO ORDERED.